AUSTIN,         T-s                 78711




                                                 January          17,    1974



The     Honorable          James        R.     Arnold                             Opinion         No.     H-     212
Traffic        Safety      Administrator
Texas      Department             of Community                                     Re:      The     constitutionality             of funding
        Affairs                                                                   the State         Driver           Education         Program
P. 0.      Box    13449                                                           with      a surcharge              on fines     for         moving
Austin,         Texas       78711                                                 traffic     violations.


Dear      Mr.      Arnold:


        You      have     asked       our     opinion     about         the constitutionality                  of funding        the
State     Driver        Education           Program        with       a surcharge            on fines          for    moving      traffic
violations.


        We      assume       “surcharge”,               as used         in your       request,          refers        ~to a charge
similar        to those     made       pursuant          to Article        1083       of Vernon’s           Texas        Code      of
‘Criminal         Procedure           to finance         the Criminal              Justice        Planning           Fund.       Also
 see    Art.     42.12,      $ 6a,      T. C. C. P.


        A diligent         search       has     failed     to reveal            any   statute       in Texas           which     would
currently         authorize          the collection             of such      a charge         for       such     a purpose.             Articles
67Olj-1,        The     Texas       Traffic      Safety         Act     of 1967,      and 4413          (29c),        the Act     for
licensing         commercial            driver-training                 schools       and instructors,                 do not.          Its
collection         without      statutory         authority           would      be unauthorized.                    Articie      1011,
T. C. C. P.


        Inasmuch           as there         is no statute         purporting             to permit         such       a charge          for
 such     a purpose,         and no legislative                  committee            is now considering                 a proposed
 enactment,           we have         nothing     to submit             to constitutiona.               scrutiny.         But     see:
 Ex parte        Carson,        159 S.W. 2d 126 (Tex.  Crim.                    1942); Carter               v. City of Norfolk,
147 S.E. 2d 139 (Va.          1966);     State v. Anderson,                     234 S.W. 768               (Term.  1920);
 Ex parte        Miller,        263 P.2d 522          (Okla.         Grim.      App.1953);           and Ex
                                                                                                            -- parte             Coffelt,
 228 P.2d 199 (Okla.               Crim.      App.      1951).




                                                           p.     994
The   Honorable        James     R.   Arnold,        page   2    (H-212)




                                           SUMMARY


                  In the absence         of a statute       or   a proposed          statute
      authorizing       the collection        of a surcharge             on fines     for    moving
      traffic     violations     to be used      in funding        the State        Driver
      Education       Program,        there     is no basis        for    testing     the constitu-
      tionality     of such    a levy.




                                                                     Attorney         General     of Texas




Opinion     Committee




                                                p.    995